Citation Nr: 1547579	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to a service-connected neck disability. 

2. Entitlement to service connection for a right leg disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Christie Bhageloe, Attorney 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this matter in February 2014 for a new examination.  However, as is discussed below, the new examination is inadequate and the appeal must be remanded again.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board remanded this matter for a VA examination and medical opinion to determine the nature and etiology of the Veteran's current back disability.  The Veteran was afforded a new VA examination in June 2014, where the examiner opined that the Veteran's low back condition is less likely as not caused by, or a result of, or aggravated by his service-connected neck condition.  However, the examiner failed to provide a rationale for his opinion.  The examiner merely stated that his opinion was based on his review of the medical records, medical literature and clinical experience.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a new medical opinion on the etiology of the Veteran's back condition should be obtained.

Because the Veteran contends that his right leg disability is related to his back condition, the Board finds that the Veteran's claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, on remand, if the examiner opines that the Veteran's back condition is attributable to a service-connected disability, the examiner should also provide a secondary service connection opinion regarding the Veteran's right leg disability.

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's June 2014 VA examination for an addendum opinion or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.

The VA examiner should thoroughly review the Veteran's VA claims file, including the Veteran's service treatment records.  The VA examiner is requested to specifically address the following: 

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back condition was caused by, the result of, or aggravated by his service-connected neck condition. 

(b) If a back disability is found to be the result of a service connected neck disability, the examiner should opine to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right leg condition was caused by, the result of, or aggravated by his back condition.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the Veteran's condition(s) before the onset of the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner must so state and provide reasoning as to why an opinion cannot be given.

2. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




